DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 05/02/2022 has been acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to line 8 of claim 1, the phrase “an object” is unclear.  Is there an additional “object” wherein the sensor assembly is being attached, or is the “object” the same as recited in line 1 of claim 1?  The limitation in line 8 of claim 1 will be read as “the object” upon further examination.
Claim 28 recites the limitation "the vehicle tire" in line 17.  There is insufficient antecedent basis for this limitation in the claim. The limitation in line 17 of claim 28 will be read as “a vehicle tire” upon further examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31, 35-41, 44-48 & 52-54 of copending Application No. 16,671,105. Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 17/084,483 teaches a sensor assembly configured for attachment with an object that is rotated in use, the sensor assembly comprising: a housing comprising an outer surface and an internal cavity that is enclosed within the housing; an electrical sensor device that is disposed within the internal cavity attached therein to prevent movement of the device within the internal cavity, wherein the electrical sensor device is configured to sense, transmit and/or receive information regarding surrounding conditions, orientation and/or location when the sensor assembly is attached with an object and the object is rotated in use; and a retaining member that is configured to accommodate attachment of the housing therewith, wherein the retaining member has an outside surface configured for attachment to rotate with the object when the object is rotated in use and claim 1 of copending Application No. 16,671,105 teaches a sensor assembly configured for attachment with a vulcanized rubber article, the sensor assembly comprising: a housing comprising an outer surface and an internal cavity that is enclosed within the housing; an electrical sensor device that is disposed within the internal cavity attached therein to prevent movement of the device within the internal cavity, wherein the electrical sensor device is configured to sense, transmit and/or receive information regarding surrounding conditions, orientation and/or location when the sensor assembly is attached with a vulcanized rubber article; and a retaining member that is configured to accommodate attachment of the housing therewith, wherein the retaining member has an outside surface configured for attachment with the vulcanized rubber article.
Claim 2 of Application 15/977,674 and claim 2 of copending Application No. 16,671,105 teaches wherein the housing outer surface includes one or more display features or indicia that are viewable to a user when the housing is attached with the retaining member.
Claim 3 of Application 15/977,674 and claim 3 of copending Application No. 16,671,105 teaches wherein the housing comprises a top cover, a wall structure, and a base section that define the internal cavity, and wherein the top cover, wall structure and base section may be formed from the same or different materials, and wherein one or more of the top cover, wall section, and base section may separate or integral with one another.
Claim 4 of Application 15/977,674 and claim 4 of copending Application No. 16,671,105 teaches wherein one of the top cover or base section is removably attached with the wall structure to facilitate installation and/or removal of the electrical sensor device from the internal cavity.
Claim 5 of Application 15/977,674 and claim 5 of copending Application No. 16,671,105 teaches wherein the electrical sensor device is attached within the internal cavity by one or more surface features within the cavity that contact the electrical sensor device to retain its position therein, and wherein there is open space above and below the electrical sensor device within the internal cavity.
Claim 6 of Application 15/977,674 and claim 6 of copending Application No. 16,671,105 teaches wherein the electrical sensor device is encapsulated by the inner cavity of the housing during a process of making the housing that operates to retain the position of the electrical sensor device within the housing.
Claim 7 of Application 15/977,674 and claim 7 of copending Application No. 16,671,105 teaches wherein the housing and retaining member are configured having a complementary shape to facilitate attachment of the housing with the retaining member.
Claim 8 of Application 15/977,674 and claim 8 of copending Application No. 16,671,105 teaches wherein the housing comprises a wall structure that surrounds the internal cavity, and wherein the retaining member comprises a wall structure having an open chamber that is configured to accommodate the housing wall structure therein to provide attachment therewith.
Claim 9 of Application 15/977,674 and claim 9 of copending Application No. 16,671,105 teaches wherein the retaining member is formed from an elastomeric material that mitigates transmission of shock forces from the object to the housing when the retaining member is attached to the object and the housing is attached to the retaining member.
Claim 10 of Application 15/977,674 and claim 10 of copending Application No. 16,671,105 teaches wherein the housing includes an opening through the outside surface to the internal cavity, and further includes a filter that is positioned to filter air passing into the internal cavity before reaching the electrical sensor device.
Claim 11 of Application 15/977,674 and claim 11 of copending Application No. 16,671,105 teaches wherein the sensing system comprises a receiver that is external from the object and that is configured to receive data from the electrical sensor device by wireless communication.
Claim 12 of Application 15/977,674 and claim 12 of copending Application No. 16,671,105 teaches wherein the electrical sensor device comprises an accelerometer sensor connected therewith and is configured to send data from the accelerometer sensor wirelessly to the external receiver.
Claim 13 of Application 15/977,674 and claim 13 of copending Application No. 16,671,105 teaches wherein the object is a vehicle tire, and wherein one or more parameter selected from the group consisting of tire diameter, tire tread depth, tire radial load, vehicle camber and/or toe alignment is determined from the accelerometer sensor data measuring in a radial direction of the vehicle tire.
Claim 14 of Application 15/977,674 and claim 14 of copending Application No. 16,671,105 teaches wherein one or more of the tire diameter, tire tread depth, and tire radial load is determined from data including a specific rotational speed of the tire at a given vehicle velocity.
Claim 15 of Application 15/977,674 and claim 15 of copending Application No. 16,671,105 teaches wherein the object is a vehicle tire and a radial load experienced by the tire is determined from data comprising an interval of radial deformation and using a correction coefficient.
Claim 16 of Application 15/977,674 and claim 16 of copending Application No. 16,671,105 teaches wherein the electrical sensor device comprises a global positioning device.
Claim 17 of Application 15/977,674 and claim 17 of copending Application No. 16,671,105 teaches wherein the object is a vehicle tire and a location of the vehicle tire is determined from information provided by the global positioning device.
Claim 18 of Application 15/977,674 and claim 18 of copending Application No. 16,671,105 teaches wherein the electrical sensor device comprises a gyroscope.
Claim 19 of Application 15/977,674 and claim 19 of copending Application No. 16,671,105 teaches wherein the object is a vehicle tire and information from the gyroscope is used to determine one or more parameter selected from the group consisting of tire alignment, tire orientation, tire radial load, and tire tread depth.
Claim 20 of Application 15/977,674 and claim 20 of copending Application No. 16,671,105 teaches wherein the electrical sensor device comprises: a printed circuit board comprising electrical circuitry; a portable power source for providing power to the electrical sensor device; at least one sensor element; and and an antenna for receiving and/or transmitting information from the electrical sensor device.
Claim 21 of Application 15/977,674 and claim 21 of copending Application No. 16,671,105 teaches wherein the electrical sensor device comprises one or both of a storage element and a processor.
Claim 22 of Application 15/977,674 and claim 22 of copending Application No. 16,671,105 teaches wherein the electrical sensor device comprises one or both of an accelerometer sensor and a global positioning device.
Claim 23 of Application 15/977,674 and claim 22 of copending Application No. 16,671,105 teaches wherein the sensor element is configured to sense one or more variables selected from the group consisting of air pressure, temperature, acceleration, and orientation or location of the environment, the sensor assembly, or the object.
Claim 24 of Application 15/977,674 and claim 23 of copending Application No. 16,671,105 teaches wherein the object is a vulcanized rubber vehicle tire, and wherein the retaining member is attached to an inside surface of the vehicle tire or an element attached with the tire that rotates with the tire.
Claim 27 of Application 15/977,674 and claim 24 of copending Application No. 16,671,105 teaches wherein the retaining member is attached to the inside surface of the vehicle tire by an adhesive layer after the vehicle tire has been vulcanized.
	Claim 28 of Application 15/977,674 teaches a sensor assembly and sensing system for use with an object that rotates in use comprising: a housing comprising an outer structure that defines an open internal cavity therein, an electrical sensor device disposed within the internal cavity and having a fixed placement therein through the use of one or more surface features of the internal cavity in contact with the electrical sensor device, wherein the electrical sensor device is configured to monitor and transmit and/or receive information regarding surrounding conditions, orientation and/or location, wherein the electrical sensor device comprises: a portable power source; a sensor; and an antenna for transmitting and/or receiving information relating to the operating parameter being monitored by the sensor; a retaining member having an outside surface configured for attaching with a surface of the object or an element connected with the object to rotate with the object in use, wherein the retaining member is configured to accommodate placement a portion of the housing therein to provide an attachment between the housing and the retaining member; and a receiver external from the vehicle tire that is configured to receive information from the electrical sensor device wirelessly and claim 23 of copending Application No. 16,671,105 teaches a sensor assembly and sensing system for use with a vulcanized vehicle tire comprising: a housing comprising an outer structure that defines an open internal cavity therein, an electrical sensor device disposed within the internal cavity and having a fixed placement therein through the use of one or more surface features of the internal cavity in contact with the electrical sensor device, wherein the electrical sensor device is configured to monitor and transmit and/or receive information regarding surrounding conditions, orientation and/or location, wherein the electrical sensor device comprises: a portable power source; a sensor; and an antenna for transmitting and/or receiving information relating to the operating parameter being monitored by the sensor; a retaining member having an outside surface configured for attaching with a surface of the vulcanized vehicle tire, wherein the retaining member is configured to accommodate placement a portion of the housing therein to provide an attachment between the housing and the retaining member; and a receiver external from the vehicle tire that is configured to receive information from the electrical sensor device wirelessly.
	Claim 29 of Application 15/977,674 and claim 26 of copending Application No. 16,671,105 teaches comprising an external transmitter for sending information wirelessly to the electronic sensor device.
Claim 30 of Application 15/977,674 and claim 27 of copending Application No. 16,671,105 teaches wherein the housing includes a wall structure having a top cover at a first axial end of the wall structure and a base section at an opposed second axial of the wall structure, wherein the retaining member has a wall structure and an open chamber defined therein that is configured to complement the housing wall structure to accept placement of the housing within the retaining member and attachment therewith.
Claim 31 of Application 15/977,674 and claim 28 of copending Application No. 16,671,105 teaches wherein one of the top cover or the bottom section are made separately from the wall section and are attached to the wall section after the electrical sensor device has been installed within the housing internal cavity.
Claim 32 of Application 15/977,674 and claim 29 of copending Application No. 16,671,105 teaches wherein open space exists above and below the electrical sensor device when disposed within the internal cavity.
Claim 33 of Application 15/977,674 and claim 30 of copending Application No. 16,671,105 teaches wherein the retaining member is formed from an elastomeric material that mitigates transmission of shock forces received from the object when attached to the object before reaching the housing attached with the retaining member.
Claim 34 of Application 15/977,674 and claim 31 of copending Application No. 16,671,105 teaches wherein the electrical sensor device comprises an accelerometer sensor and is configured to send data from the accelerometer sensor wirelessly to the external receiver.
	Claim 37 of Application 15/977,674 and claim 35 of copending Application No. 16,671,105 teaches wherein the electrical sensor device comprises a global positioning device.
	Claim 38 of Application 15/977,674 and claim 36 of copending Application No. 16,671,105 teaches wherein the object is a vehicle tire and the system is configured to determine a location of the vehicle tire from information provided by the global positioning device.
	Claim 39 of Application 15/977,674 and claim 37 of copending Application No. 16,671,105 teaches wherein the electrical sensor device comprises a gyroscope.
Claim 40 of Application 15/977,674 and claim 38 of copending Application No. 16,671,105 teaches wherein the object is a vehicle tire and information from the gyroscope is used to determine one or more of tire alignment, tire orientation, tire radial load, and tire tread depth.
Claim 41 of Application 15/977,674 teaches a method for using a sensor assembly and sensing system with an object that rotates in use comprising the steps of: installing an electrical sensor device within an internal cavity of a housing, wherein the housing includes an outer structure that defines the internal cavity, and wherein the electrical sensor device comprises a sensor, a portable power source, an antenna, a printed circuit board, and related electrical circuitry; attaching the housing after the step of installing to a retaining member, wherein the retaining member is configured to accommodate attachment with the housing by mechanical or bonding technique, wherein the retaining member is connected with the object before or after formation of the object; and monitoring an operating parameter of the object through the use of the electrical sensing device, wherein information related to the operating parameter is wirelessly transmitted from the electrical sensing device to a receiver that is external from the sensor assembly and claim 39 of copending Application No. 16,671,105 teaches a method for using a pressure sensor assembly and sensing system with a vulcanized rubber article comprising the steps of: installing an electrical sensor device within an internal cavity of a housing, wherein the housing includes an outer structure that defines the internal cavity, and wherein the electrical sensor device comprises a sensor, a portable power source, an antenna, a printed circuit board, and related electrical circuitry; attaching the housing after the step of installing to a retaining member, wherein the retaining member is configured to accommodate attachment with the housing by mechanical or bonding technique, wherein the retaining member is attached with the vulcanized rubber article before or after formation of the vulcanized rubber article; monitoring an operating parameter through the use of the electrical sensing device, wherein information related to the operating parameter is wirelessly transmitted from the electrical sensing device to a receiver that is external from the sensor assembly.
Claim 42 of Application 15/977,674 and claim 40 of copending Application No. 16,671,105 teaches wherein during the step of installing, the housing includes a wall structure having an opening through which the electrical sensor device is installed and, after the step of installing, the opening is closed by attaching a top cover or bottom section to the opening.
Claim 43 of Application 15/977,674 and claim 41 of copending Application No. 16,671,105 teaches wherein during the step of installing, the electrical sensor device is attached in place within the internal cavity by contact between the electrical sensor device and one or more surface features in the internal cavity.
	Claim 47 of Application 15/977,674 and claim 44 of copending Application No. 16,671,105 teaches wherein the retaining member is attached to the object by applying hand pressure onto the retaining member once placed into contact with the surface of the object to cause the adhesive layer to form an attachment therebetween.
	Claim 48 of Application 15/977,674 and claim 45 of copending Application No. 16,671,105 teaches wherein the object is a vehicle tire, and wherein the retaining member is attached to a surface that is inside of the vehicle tire.
	Claim 50 of Application 15/977,674 and claim 46 of copending Application No. 16,671,105 teaches wherein during the step of attaching, the housing is positioned relative to the retaining member according to a display feature that is positioned on the housing.
	Claim 51 of Application 15/977,674 and claim 47 of copending Application No. 16,671,105 teaches wherein during the step of monitoring, the sensor monitors operating parameters comprising one or more of operating conditions, orientation, and location and transmits by use of the antenna information related to the monitored operating parameter to the receiver, and wherein the electrical device is configured to receive information transmitted from an external device to change one or more feature of the electrical sensor device.
	Claim 52 of Application 15/977,674 and claim 48 of copending Application No. 16,671,105 teaches wherein the sensor assembly electrical sensor device comprises an accelerometer sensor.
	Claim 55 of Application 15/977,674 and claim 52 of copending Application No. 16,671,105 teaches wherein the object is a vehicle tire and the electrical sensor device comprises a global positioning device, and wherein the step of monitoring a location of the tire is determined from information provided by the global positioning device.
	Claim 56 of Application 15/977,674 and claim 53 of copending Application No. 16,671,105 teaches wherein the electrical sensor device comprises a gyroscope.
Claim 57 of Application 15/977,674 and claim 54 of copending Application No. 16,671,105 teaches wherein the object is a vehicle tire and information from the gyroscope is used to determine one or more of tire alignment, tire orientation, tire radial load, and tire tread depth.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6-8, 11-15, 20-29, 31, 34-36, 41-49 & 51-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (US 20190184773 A1).
As best understood in regards to claim 1, Saito teaches a sensor assembly (2, i.e. tire-mounted sensor) configured for attachment with an object (7, i.e. wheel) that is rotated in use, the sensor assembly (2) (Paragraph 0023) comprising: a housing (22f, i.e. accommodation structure) comprising an outer surface (22fa, i.e. housing) and an internal cavity that is enclosed within the housing (22f) (Paragraph 0041; Figure 3); an electrical sensor device (22a, i.e. sensor chip) that is disposed within the internal cavity attached therein to prevent movement of the device (22a) within the internal cavity, wherein the electrical sensor device (22a) is configured to sense, transmit and/or receive information regarding surrounding conditions, orientation and/or location (wherein the electrical sensor device (22a) is formed by an acceleration sensor (22aa) and a microcomputer (22ab) in which the acceleration sensor (22a) outputs a detection signal corresponding to surrounding conditions, orientation and/or location) when the sensor assembly (2) is attached with the object (7) and the object (7) is rotated in use (Paragraphs 0030-0035); and a retaining member (21, i.e. rubber bracket) that is configured to accommodate attachment of the housing (22f) therewith, wherein the retaining member (21) has an outside surface (21a, i.e. bottom portion) configured for attachment to rotate with the object when the object is rotated in use (Paragraphs 0025-0027; Figure 3).
In regards to claim 3, Saito teaches wherein the housing (22f) comprises a top cover (22fab, i.e. second housing), a wall structure, and a base section (22faa, i.e. first housing) that define the internal cavity, and wherein the top cover (22fab), wall structure and base section (22faa) may be formed from the same or different materials, and wherein one or more of the top cover (22fab), wall section, and base section (22fab) may separate or integral with one another (Paragraphs 0046-0048; Figure 3).
In regards to claim 4, Saito teaches wherein one of the top cover (22fab) or base section (22faa) is removably attached with the wall structure to facilitate installation and/or removal of the electrical sensor device (22a) from the internal cavity (Paragraphs 0046-0048; Figure 3).
In regards to claim 6, Saito teaches wherein the electrical sensor device (22a) is encapsulated by the inner cavity of the housing (22f) during a process of making the housing (22f) that operates to retain the position of the electrical sensor device (22a) within the housing (22f) (Paragraphs 0036 & 0045; Figure 3).
In regards to claim 7, Saito teaches wherein the housing (22f) and retaining member (21) are configured having a complementary shape to facilitate attachment of the housing (22f) with the retaining member (21) (Paragraphs 0024 & 0028; Figure 4).
In regards to claim 8, Saito teaches wherein the housing (22f) comprises a wall structure that surrounds the internal cavity, and wherein the retaining member (21) comprises a wall structure having an open chamber that is configured to accommodate the housing wall structure therein to provide attachment therewith (Paragraph 0028; Figure 4).
In regards to claim 11, Saito teaches wherein the sensing system comprises a receiver that is external from the object (7) and that is configured to receive data from the electrical sensor device (22a) by wireless communication (Paragraphs 0022 & 0035).
In regards to claim 12, Saito teaches wherein the electrical sensor device (22a) comprises an accelerometer sensor (22aa) (Paragraph 0030) connected therewith and is configured to send data from the accelerometer sensor (22aa) wirelessly to the external receiver (Paragraph 0035).
In regards to claim 13, Saito teaches wherein the object (7) is a vehicle tire (71a-71d), and wherein one or more parameter selected from the group consisting of tire diameter, tire tread depth, tire radial load, vehicle camber and/or toe alignment is determined from the accelerometer sensor data measuring in a radial direction of the vehicle tire (Paragraphs 0031 & 0032).
In regards to claim 14, Saito teaches wherein one or more of the tire diameter, tire tread depth, and tire radial load is determined from data including a specific rotational speed of the tire (71a-71d) at a given vehicle velocity (Paragraph 0057).
In regards to claim 15, Saito teaches wherein the object (7) is a vehicle tire (71a-71d) and a radial load experienced by the tire (71a-71d) is determined from data comprising an interval of radial deformation and using a correction coefficient (Paragraph 0057).
In regards to claim 20, Saito teaches wherein the electrical sensor device (22a) comprises: a printed circuit board (22b) comprising electrical circuitry; a portable power source (22c, i.e. battery) for providing power to the electrical sensor device (22a); at least one sensor element (22aa, i.e. acceleration sensor); and an antenna (22d) for receiving and/or transmitting information from the electrical sensor device (22a) (Paragraphs 0035, 0037 & 0040).
In regards to claim 21, Saito teaches wherein the electrical sensor device (22a) comprises one or both of a storage element and a processor (22ab, i.e. microcomputer) (Paragraph 0034).
In regards to claim 22, Saito teaches wherein the electrical sensor device (22a) comprises one or both of an accelerometer sensor (22aa) and a global positioning device (Paragraph 0030).
In regards to claim 23, Saito teaches wherein the sensor element (22aa) is configured to sense one or more variables selected from the group consisting of air pressure, temperature, acceleration, and orientation or location of the environment, the sensor assembly, or the object (Paragraph 0031).
In regards to claim 24, Saito teaches wherein the object (7) is a vulcanized rubber vehicle tire (71a-71d), and wherein the retaining member (21) is attached to an inside surface of the vehicle tire (71a-71d) or an element attached with the tire (71a-71d) that rotates with the tire (71a-71d) (Paragraphs 0050 & 0057; Figure 4).
In regards to claim 25, Saito teaches wherein the retaining member (21) is attached to a wheel that the tire (71a-71d) is mounted on (Paragraphs 0050 & 0057; Figure 4).
In regards to claim 26, Saito teaches wherein the retaining member (21) is attached to a valve stem of a wheel that the tire (71a-71d) is mounted on (Paragraphs 0050 & 0057; Figure 4).
In regards to claim 27, Saito teaches wherein the retaining member (21) is attached to the inside surface of the vehicle tire (71a-71d) by an adhesive layer (23) after the vehicle tire (71a-71d) has been vulcanized (Paragraph 0050).
In regards to claim 28, Saito teaches a sensor assembly (2, i.e. tire-mounted sensor) and sensing system for use with an object (7, i.e. wheel) that rotates in use (Paragraph 0023) comprising: a housing (22f, i.e. accommodation structure) comprising an outer structure (22fa, i.e. housing) that defines an open internal cavity therein (Paragraph 0041; Figure 3), an electrical sensor device (22a, i.e. sensor chip) disposed within the internal cavity and having a fixed placement therein through the use of one or more surface features of the internal cavity in contact with the electrical sensor device (22a) (Paragraph 0030), wherein the electrical sensor device (22a) is configured to monitor and transmit and/or receive information regarding surrounding conditions, orientation and/or location (wherein the electrical sensor device (22a) is formed by an acceleration sensor (22aa) and a microcomputer (22ab) in which the acceleration sensor (22a) outputs a detection signal corresponding to surrounding conditions, orientation and/or location), wherein the electrical sensor device (22a) comprises: a portable power source (22c, i.e. battery) (Paragraph 0029); a sensor (22aa, i.e. acceleration sensor); and an antenna (22d) for transmitting and/or receiving information relating to the operating parameter being monitored by the sensor (22a) (Paragraph 0035); a retaining member (21, i.e. rubber bracket) having an outside surface configured for attaching with a surface of the object (7) or an element connected with the object (7) to rotate with the object (7) in use (Paragraph 0024-0026), wherein the retaining member (21) is configured to accommodate placement a portion of the housing (22f) therein to provide an attachment between the housing (22f) and the retaining member (21) (Paragraph 0027-0028); and a receiver (22d) external from a vehicle tire (i.e. wheel) that is configured to receive information from the electrical sensor device wirelessly (Paragraph 0035).
In regards to claim 29, Saito teaches comprising an external transmitter (5, i.e. electronic control device) for sending information wirelessly to the electronic sensor device (22aa) (Paragraphs 0061 & 0062).
In regards to claim 31, Saito teaches wherein one of the top cover (22fab) or the bottom section (22faa) are made separately from the wall section and are attached to the wall section after the electrical sensor device has been installed within the housing internal cavity (Paragraph 0046-0048; Figure 4).
In regards to claim 34, Saito teaches wherein the electrical sensor device (22a) comprises an accelerometer sensor (22aa) and is configured to send data from the accelerometer sensor (22aa) wirelessly to the external receiver (Paragraph 0035).
In regards to claim 35, Saito teaches wherein the object (7) is a vehicle tire and the system is configured to determine one or more parameters consisting of a tire diameter, a tire tread depth, a tire radial load, and vehicle camber and/or toe alignment from the accelerometer sensor data (Paragraph 0031 & 0032).
In regards to claim 36, Saito teaches wherein the object (7) is a vehicle tire (71a-71d), and wherein during the step of monitoring, one or more of a tire outside diameter, a tire tread depth, and a tire radial load is determined from information relating to a specific rotational speed of the tire at a given vehicle velocity (Paragraph 0057).
In regards to claim 41, Saito teaches a method for using a sensor assembly (2, i.e. tire-mounted sensor) and sensing system with an object (7, i.e. wheel) that rotates in use (Paragraph 0023) comprising the steps of: installing an electrical sensor device (22a) within an internal cavity of a housing (22f, i.e. accommodation structure), wherein the housing (22f, i.e. accommodation structure) includes an outer structure (22fa, i.e. housing) that defines the internal cavity (Paragraph 0041; Figure 3), and wherein the electrical sensor device (22a) comprises a sensor (22aa, i.e. acceleration sensor), a portable power source (22c, i.e. battery) (Paragraph 0029), an antenna (22d), a printed circuit board (22b), and related electrical circuitry (Paragraph 0029 & 0030); attaching the housing (22f) after the step of installing to a retaining member (21) (Paragraph 0027), wherein the retaining member (21) is configured to accommodate attachment with the housing (22f) by mechanical or bonding technique (Paragraph 0026), wherein the retaining member (21) is connected with the object (7) before or after formation of the object (7) (Paragraph 0027; Figure 4); and monitoring an operating parameter of the object (7) through the use of the electrical sensing device (22aa), wherein information related to the operating parameter is wirelessly transmitted from the electrical sensing device (22aa) to a receiver that is external from the sensor assembly (2) (Paragraph 0035).
In regards to claim 42, Saito teaches wherein during the step of installing, the housing (22f) includes a wall structure having an opening through which the electrical sensor device (22aa) is installed and, after the step of installing, the opening is closed by attaching a top cover (22fab) or bottom section (22faa) to the opening (Paragraph 0046-0048).
In regards to claim 43, Saito teaches wherein during the step of installing, the electrical sensor device (22aa) is attached in place within the internal cavity by contact between the electrical sensor device (22aa) and one or more surface features in the internal cavity (Paragraph 0048; Figure 3).
In regards to claim 44, Saito teaches wherein the object (7) is a made from vulcanized rubber, and before the step of attaching, the retaining member (21) is attached with the object (7) or an element that rotates with the object (7) after the object (7) has been formed (Paragraphs 0050 & 0057; Figure 4).
In regards to claim 45, Saito teaches wherein the retaining member (21) is attached to a surface of the object (7) by use of an adhesive layer (23) (Paragraph 0050).
In regards to claim 46, Saito teaches wherein the retaining member (21) is attached to the object (7) after the step of attaching the housing (22f) to the retaining member (21) (Paragraph 0050).
In regards to claim 47, Saito teaches wherein the retaining member (21) is attached to the object (7) by applying hand pressure onto the retaining member (21) once placed into contact with the surface of the object (7) to cause the adhesive layer (23) to form an attachment therebetween (Paragraphs 0050-0052).
In regards to claim 48, Saito teaches wherein the object (7) is a vehicle tire (71a-71d), and wherein the retaining member (21) is attached to a surface that is inside of the vehicle tire (71a-71d) (Paragraph 0050.
In regards to claim 49, Saito teaches wherein the retaining member (21) is mechanically attached to an element that is connected to and that rotates with the object (7) (Paragraphs 0050 & 0057).
In regards to claim 51, Saito teaches wherein during the step of monitoring, the sensor (22aa) monitors operating parameters comprising one or more of operating conditions, orientation, and location and transmits by use of the antenna information related to the monitored operating parameter to the receiver (3), and wherein the electrical device (5, i.e. ECU) is configured to receive information transmitted from an external device to change one or more feature of the electrical sensor device (22a) (Paragraphs 0031, 0032 & 0035).
In regards to claim 52, Saito teaches wherein the sensor assembly electrical sensor device (22aa) comprises an accelerometer sensor (Paragraph 0030).
In regards to claim 53, Saito teaches wherein the object (7) is a vehicle tire, and wherein during the step of monitoring, on or more of a tire outside diameter, a tire tread depth, a tire radial load, and a vehicle camber and/or toe alignment parameter is determined from information sent wirelessly from the sensor assembly (2) (Paragraphs 0023 & 0035).
In regards to claim 54, Saito teaches wherein the object (7) is a vehicle tire (71a-71d), and wherein during the step of monitoring, one or more of a tire outside diameter, a tire tread depth, and a tire radial load is determined from information relating to a specific rotational speed of the tire at a given vehicle velocity (Paragraph 0057).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 9, 32, 33 & 50 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 20190184773 A1) in view of Brusarosco et al (US 20180186200 A1).
In regards to claims 2 & 50, Saito teaches the claimed invention except for wherein the housing outer surface includes one or more display features or indicia that are viewable to a user when the housing is attached with the retaining member.
Brusarosco et al teaches a sensor assembly (10, i.e. monitoring device) comprising a housing outer surface includes one or more display features or indicia (49, i.e. graphical symbols) that are viewable to a user when the housing is attached with the retaining member (30, i.e. connecting member) (Paragraph 0172; Figure 4a).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide a display feature on the outer surface of the housing as taught by Brusarosco et al onto the sensor assembly of Saito for the purpose of displaying indicia that are viewable to the user to increase reliability (Paragraph 0011; Brusarosco et al).
In regards to claims 5 & 32, Saito teaches the claimed invention except for wherein the electrical sensor device is attached within the internal cavity by one or more surface features within the cavity that contact the electrical sensor device to retain its position therein, and wherein there is open space above and below the electrical sensor device within the internal cavity.
Brusarosco et al teaches a sensor assembly (10, i.e. monitoring device) comprising wherein an open space above and below the electrical sensor device within the internal cavity (Paragraphs 0127 & 0128: Figure 2d).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide to an open space above and below as taught by Brusarosco et al onto the sensor assembly of Saito for the purpose of increasing the reliability of the device (Paragraph 0011; Brusarosco et al).
In regards to claims 9 & 33, Saito teaches the claimed invention except for wherein the retaining member is formed from an elastomeric material that mitigates transmission of shock forces from the object to the housing when the retaining member is attached to the object and the housing is attached to the retaining member.
Brusarosco et al teaches a sensor assembly (10, i.e. monitoring device) comprising a retaining member (30) being formed from an elastomeric material that mitigates transmission of shock forces from the object to the housing when the retaining member (30) is attached to the object and the housing is attached to the retaining member (30) (Paragraph 0125).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to form the retaining member of a known material such as elastomeric material as taught by Brusarosco et al into the sensor assembly of Saito for the purpose of increasing the lifetime of the device.  Also, the selection of a known material, such as an elastomeric, based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) See MPEP 2144.07.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 20190184773 A1) in view of Laird et al (US 20110025487 A1).
In regards to claim 10, Saito teaches the claimed invention except for wherein the housing includes an opening through the outside surface to the internal cavity, and further includes a filter that is positioned to filter air passing into the internal cavity before reaching the electrical sensor device.
Laird et al teaches a tire pressure sensor comprising a housing for encasing electrical sensor device (Paragraph 0004) including a filter that is positioned to filter air passing into the internal cavity before reaching the electrical sensor device (Paragraph 0004).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide a filter as taught by Laird et al into the sensor assembly of Saito for the purpose of preventing damage to the sensor electronic components and circuitry in the housing (Paragraph 0004; Laird et al).

Claims 16-18, 37-39 & 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 20190184773 A1) in view of Lin et al (US 20190187027 A1).
In regards to claims 16, 37 & 55, Saito teaches the claimed invention except for wherein the electrical sensor device comprises a global positioning device.
Lin et al teaches a tire sensor system comprising wherein the electrical sensor device further comprises a global positioning device (Paragraph 0039).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide a global positioning device as taught by Lin et al into the sensor assembly of Saito for the purpose of providing location tracking of the tire (Paragraph 0039; Lin et al). 
In regards to claims 17 & 38, Saito teaches the claimed invention except for wherein the object is a vehicle tire and a location of the vehicle tire is determined from information provided by the global positioning device.
Lin et al teaches a tire sensor system comprising wherein the electrical sensor device further comprises a global positioning device (Paragraph 0039).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide a global positioning device as taught by Lin et al into the sensor assembly of Saito for the purpose of providing location tracking of the tire (Paragraph 0039; Lin et al). 
In regards to claims 18, 39 & 56, Saito teaches the claimed invention except for wherein the electrical sensor device comprises a gyroscope.
Lin et al teaches a tire sensor system comprising wherein the electrical sensor device further comprises a gyroscope (Paragraph 0045).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide a gyroscope as taught by Lin et al into the sensor assembly of Saito for the purpose of providing a moving object with a high degree of safety.
In regards to claims 19 & 57, Saito teaches the claimed invention except for wherein the object is a vehicle tire and information from the gyroscope is used to determine one or more parameter selected from the group consisting of tire alignment, tire orientation, tire radial load, and tire tread depth.
Lin et al teaches a tire sensor system comprising wherein the object is a vehicle tire and information from the gyroscope is used to determine one or more parameter selected from the group consisting of tire alignment, tire orientation, tire radial load, and tire tread depth (Paragraph 0045).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide a gyroscope as taught by Lin et al into the sensor assembly of Saito for the purpose of providing a moving object with a high degree of safety.

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion in regards to claim 30, Saito teaches a sensor assembly (2, i.e. tire-mounted sensor) and sensing system for use with an object (7, i.e. wheel) that rotates in use (Paragraph 0023) comprising: a housing (22f, i.e. accommodation structure) comprising an outer structure (22fa, i.e. housing) that defines an open internal cavity therein (Paragraph 0041; Figure 3), an electrical sensor device (22a, i.e. sensor chip) disposed within the internal cavity and having a fixed placement therein through the use of one or more surface features of the internal cavity in contact with the electrical sensor device (22a) (Paragraph 0030).
However Saito does not teach the structural limitations of the sensor assembly further comprising the housing including a wall structure having a top cover at a first axial end of the wall structure and a base section at an opposed second axial of the wall structure wherein the retaining member has a wall structure and an open chamber defined therein that is configured to complement the housing wall structure to accept placement of the housing within the retaining member and attachment therewith in combination with the remaining limitations of independent claim 28 upon overcoming the rejection under 35 U.S.C. 102(a)(1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Phelan et al (US 6255940 B1) – The present invention is generally concerned with an apparatus for monitoring a condition of a tire, and more particularly with an apparatus for monitoring a condition of a pneumatic tire for diagnosing an impending failure thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/           Examiner, Art Unit 2855    

/PETER J MACCHIAROLO/           Supervisory Patent Examiner, Art Unit 2855